EXHIBIT 10.1

August 1, 2008

Ms. Kirsten Doerfert

[address]

[address]

Dear Kirsten:

This letter describes our agreement regarding your separation from employment
with Urologix, Inc. (“Urologix”) effective August 1, 2008.

 

1. You hereby resign as Senior Vice President as of the date of this letter
agreement. Your status as “executive officer” of Urologix will cease as of the
date of this letter agreement.

 

2. Your employment with Urologix will terminate as of August 1, 2008. Urologix
will pay you severance by continuing to pay your base salary (excluding bonus)
in accordance with Urologix’ regular payroll practices for a period that will
end the earliest of (1) the date on which you commence employment elsewhere, or
(2) February 1, 2009 (such earlier date being referred to herein as the
“Severance Period”). You agree to inform Urologix immediately when you begin new
employment. Should you fail to do so, Urologix shall be entitled to repayment of
all sums paid to you in severance after August 1, 2008 regardless of your actual
date of new employment. With the first payroll following August 1, 2008, you
will receive a single lump sum payment equal to any accrued unused vacation time
due you under the Company’s vacation policy. Additionally, we will pay you the
Q4 FY08 bonus if approved by the Urologix Board of Directors. The bonus, if any,
will be paid to you as paid to others. Our estimate is that, if approved by the
Board of Directors, it will be paid on or about August 29, 2008.

 

3. The Letter Agreement related to severance and change in control matters dated
August 20, 2007 will become null and void and will be superseded by this letter
agreement after the date hereof, provided that the Agreement Regarding
Employment, Inventions, Confidential Information and Non-Competition that you
signed in connection with that Letter Agreement and dated August 21, 2007 (the
“Non-Compete Agreement”) will remain in full force and effect.

 

4. You may continue your group health and certain other insurance coverage
according to state and federal law (COBRA) beginning September 1, 2008 for up to
eighteen months, or until you become covered through another group plan, in
which event your COBRA eligibility will end. Following termination of your
employment, you will receive a notice detailing your rights to continue
insurance coverage under COBRA. Should you elect to continue this coverage, you
will be responsible for payment of the premiums for the COBRA continuation
period.



--------------------------------------------------------------------------------

5. This letter agreement does not affect the terms of any stock option granted
to you by Urologix, the terms relating to vesting, exercisability and all other
matters to be subject to the provisions of the option agreements relating to
such options.

In consideration for these benefits:

 

1. You hereby release, agree not to sue, and forever discharge Urologix, Inc.,
its past and present affiliates, officers, directors, agents, shareholders,
employees, insurers, indemnitors, successors or assigns (collectively the
“Releasees”), from any and all claims and causes of action, known or unknown,
which you may have against any and all of them. Through this release, you
extinguish all causes of action against the Releasees occurring up to the date
on which you sign this letter agreement including, but not limited to, any
contract commission, wage or benefit claims; intentional infliction of emotional
distress, defamation or any other tort claims; and all claims arising from any
federal, state or municipal law or ordinance, including the Employee Retirement
Income Security Act and the Family Medical Leave Act. This release extinguishes
any potential claim of discrimination arising from your employment with Urologix
and termination of that relationship, including specifically any claims under
the Minnesota Human Rights Act, the Americans with Disabilities Act, Title VII
of the Civil Rights Act of 1964, the Older Workers Benefit Protection Act and
the Age Discrimination in Employment Act. This release does not extinguish any
claims which arise against any Releasee after you sign this letter agreement and
does not extinguish any claims for payments required under this letter
agreement. You certify that you (a) have not filed any claims, complaints or
other actions against any Releasee; and (b) are hereby waiving any right to
recover from any Releasee under any law or charge filed by you or any federal,
state or local agency on your behalf based upon any event occurring up to the
date on which you sign this letter agreement. You are advised by Urologix to
review your rights and responsibilities under this letter agreement with your
own lawyer.

 

2. You have 21 days to review and consider this letter agreement. If you sign
this letter agreement before 21 days have elapsed from the date on which you
first receive it, then you will be voluntarily waiving your rights to the full
21-day review period.

 

3.

After signing this letter agreement, you have the right to rescind the release
insofar as it extends to your release of claims under the Age Discrimination in
Employment Act and the Minnesota Human Rights Act within 15 calendar days of the
date upon which you sign this letter agreement. You understand that if you
desire to rescind the release as provided above, you must put the rescission in
writing and deliver it to Stryker Warren, 14405 21st Avenue North, Minneapolis,
MN 55447 by hand or by mail within the required period. If you deliver the
rescission by mail, it must be postmarked within the required period, properly
addressed to Stryker Warren, and sent by certified mail, return receipt
requested. If you effectively exercise the rescission right, Urologix may, at
its option, either nullify this letter agreement or keep it in effect in all
respects other than as to your release of claims that you have rescinded. If
Urologix chooses to nullify this letter agreement, neither you nor Urologix will
have any further obligation to the other under this letter agreement.

 

4. You certify that you have returned all of Urologix’ property in your
possession.

 

2



--------------------------------------------------------------------------------

5. You agree that you will not, directly or indirectly, make any derogatory
comments to any person or entity about Urologix, its past and present
affiliates, officers, directors, agents, shareholders and employees, or in any
way interfere with or attempt to damage any of Urologix’ business or employment
relationships.

 

6. You agree to abide by the terms and conditions of the Non-Compete Agreement
and agree that Urologix may, in addition to other remedies provided under the
Non-Compete Agreement, withhold payments due to you under this letter agreement
for violation of the Non-Compete Agreement. You also agree that the benefits
provided under this letter agreement provided further and sufficient
consideration for your obligations under the Non-Compete Agreement.

This letter agreement and offer of benefits to you shall not in any way be
construed as an admission of liability by Urologix or as an admission that
Urologix has acted wrongfully with respect to you. Urologix specifically denies
and disclaims any such liability or wrongful acts.

In the event that any provisions of this letter agreement are found to be
illegal or unenforceable, such provisions will be severed or modified to the
extent necessary to make it enforceable and, as so severed or modified, the
remainder of this letter agreement shall remain in full force and effect. This
letter agreement shall be binding upon the successors and assigns of Urologix,
whether pursuant to merger, exchange or sale of all or substantially all of the
assets of Urologix, and such successor shall assume Urologix’ obligations
hereunder.

By signing this letter agreement, you agree that you have entered into it
voluntarily, without coercion, duress or reliance on any representations by any
Urologix employee, agent, or lawyer.

If this letter agreement accurately reflects our understanding and agreement,
please sign the original and copy and return the original to me. The copy is for
your file.

Sincerely,

 

UROLOGIX, INC. By:  

/s/ Stryker Warren, Jr.

  Stryker Warren, Jr. Its:   Chief Executive Officer

I have read and understand and agree to the terms and conditions set forth above
and have signed this agreement dated August 1, 2008 freely, voluntarily and with
full knowledge and understanding of its meaning.

 

/s/ Kirsten Doerfert

Kirsten Doerfert

Dated: August 1, 2008

 

3



--------------------------------------------------------------------------------

EXHIBIT A

TO

RELEASE AGREEMENT

            , 2008

Mr. Stryker Warren, Jr.

Urologix, Inc.

14405 Twenty-First Avenue North

Minneapolis, MN 55447

Dear Mr. Warren:

This letter, dated more than 15 days after I signed the agreement between
Urologix, Inc. and me dated August     , 2008, is to certify that I have taken
no steps to exercise my 15-day right of rescission, as described on page two of
the agreement.

Very truly yours,

Kirsten Doerfert